IN THE SUPREME COURT OF IOWA
                           No. 111 / 04-0843

                        Filed December 15, 2006

JOHN A. KLINGE,

      Appellee,

vs.

KEVIN BENTIEN,

      Appellant.
________________________________________________________________________
      Appeal from the Iowa District Court for Clayton County, J.G.

Johnson, District Associate Judge.



      Appellant appeals district court’s denial of his motion to dismiss.

REVERSED AND REMANDED FOR DISMISSAL.



      Reed H. Glawe of Gislason & Hunter, New Ulm, Minnesota, for

appellant.



      John A. Klinge, Farmersburg, pro se, appellee.
                                            2

STREIT, Justice.

      Ambrose Bierce once described litigation as “[a] machine which you

go into as a pig and come out of as a sausage.” 1 This adage is certainly

true in the present case.         Two pig farmers attempting to resolve their

contract dispute in small claims court, ended up in district court and

now our court. Because mediation of farm disputes is mandatory, the

decision of the small claims court is void. We reverse and remand for

dismissal without prejudice.

      I.    Facts and Prior Proceedings

      John Klinge and Kevin Bentien entered into an oral contract

concerning the raising and feeding of pigs.                 Bentien purchased feeder

pigs and placed them at Klinge’s farm to be cared for until they reached

market weight.       Klinge sued Bentien in small claims court for $3000

claiming he was not fully compensated under the terms of the contract.

Bentien countersued for $5000 alleging Klinge’s negligence killed 100

pigs. Neither party requested mediation under Iowa Code chapter 654B

before the commencement of the action or any time thereafter.

      The parties appeared before the small claims court for trial.
Neither party was represented by counsel. The small claims court ruled

in favor of both parties.        The court ordered a judgment be entered in

favor of Klinge against Bentien in the amount of $3000. Likewise, the

court ordered a judgment be entered in favor of Bentien against Klinge in

the amount of $5000.

      Klinge appealed the judgment against him to the Clayton County

District Court. Bentien did not appeal the judgment against him. Again,

neither party was represented by counsel. The district court requested


      1Abrose   Bierce, The Devil’s Dictionary 79 (2003).
                                        3

“written statements” from both parties. Based upon those statements,

the district court found insufficient evidence to support either claim. It

found the small claims court “should have dismissed both the claim and

the counterclaim.” However, since Bentien did not appeal the judgment

against him, the district court held the $3000 judgment “must stand.”

Consequently, the district court only reversed the small claims court with

respect to Bentien’s claim against Klinge.

      Shortly after the ruling, Bentien consulted an attorney for the first

time about this case. The next day, Bentien’s attorney sent a letter to the

district court along with a copy to Klinge. The purpose of the letter was

to bring chapter 654B of the Iowa Code to the court’s attention.

Bentien’s attorney represented to the court chapter 654B required the

parties in this case to submit to mediation before filing suit. See Iowa

Code § 654B.3 (2005).      Since neither party requested mediation, the

attorney reasoned the court “lacks jurisdiction.” “[I]n light of this new

information,” the attorney requested the court to dismiss the matter “ab

initio with respect to both parties.”

      In response, the district court sent a letter to Bentien’s attorney
and a copy was sent to Klinge.      It first noted neither party raised the

issue of mediation in small claims court or on appeal to the district

court. The court then refused “to take any further action with regard to

this case.”

      Bentien applied for discretionary review, which this court granted.

On appeal, Bentien seeks the reversal of the district court’s ruling as well

as the dismissal of both Klinge’s and Bentien’s claims without prejudice

on the basis both the small claims court and the district court lacked

subject matter jurisdiction and/or authority to hear either claim.
                                     4

Alternatively, Bentien alleges the district court made “several errors in

the assessment of the record on appeal and in not allowing the parties to

submit additional evidence.” Because we hold both courts lacked subject

matter jurisdiction, we need not determine whether the district court

properly reviewed the evidence.

      II.     Standard of Review

      A “court has inherent power to determine whether it has

jurisdiction over the subject matter of the proceedings before it.” Tigges

v. City of Ames, 356 N.W.2d 503, 512 (Iowa 1984) (citing Walles v. Int’l

Bhd. of Elec. Workers, 252 N.W.2d 701, 710 (Iowa 1977)). Our scope of

review of rulings on subject matter jurisdiction is for correction of errors

at law. Id.

      III.    Merits

      A.      Subject Matter Jurisdiction versus Lack of Authority

      The issue before us is whether Klinge’s failure to file a request for

mediation with the farm mediation service as required by section 654B.3

deprives the small claims court of subject matter jurisdiction. Subject

matter jurisdiction is the power “‘of a court to hear and determine cases
of the general class to which the proceedings in question belong, not

merely the particular case then occupying the court’s attention.’”

Christie v. Rolscreen Co., 448 N.W.2d 447, 450 (Iowa 1989) (quoting

Wederath v. Brant, 287 N.W.2d 591, 594 (Iowa 1980)). Subject matter

jurisdiction is conferred by constitutional or statutory power.       In re

Estate of Falck, 672 N.W.2d 785, 789 (Iowa 2003) (citing Hutcheson v.

Iowa Dist. Ct., 480 N.W.2d 260, 263 (Iowa 1992)).              The parties

themselves cannot confer subject matter jurisdiction on a court by an act

or procedure. Id. (citing In re Estate of Dull, 303 N.W.2d 402, 406 (Iowa
                                     5

1981)).   Unlike personal jurisdiction, a party cannot waive or vest by

consent subject matter jurisdiction. Id. (citing In re Estate of Dull, 303
N.W.2d at 406).

      Lack of subject matter can be raised “at any time.”           State v.

Mandicino, 509 N.W.2d 481, 482 (Iowa 1993) (citing State v. Ryan, 351
N.W.2d 186, 187 (Iowa 1984)).       If a court enters a judgment without

jurisdiction over the subject matter, the judgment is void and subject to

collateral attack.   In re Estate of Falck, 672 N.W.2d at 789 (citations

omitted); see, e.g., Rosenberg v. Jackson, 247 N.W.2d 216, 218 (Iowa

1976) (setting aside a four-year-old default judgment because the court

lacked “jurisdiction”).

      Since Christie, we have been careful to distinguish between subject

matter jurisdiction and a court’s authority to hear a particular case. See,

e.g., In re Estate of Falck, 672 N.W.2d at 789–90; Fed. Am. Int’l, Inc. v. Om

Namah Shiva, Inc., 657 N.W.2d 481, 484–85 (Iowa 2003); In re Marriage

of Seyler, 559 N.W.2d 7, 10 n.3 (Iowa 1997); Mandicino, 509 N.W.2d at

482. In Christie, we said:

      A court may have subject matter jurisdiction but for one
      reason or another may not be able to entertain the particular
      case. In such a situation we say the court lacks authority to
      hear that particular case. Sometimes we have referred to
      “lack of authority to hear the particular case” as lack of
      jurisdiction of the case.

Christie, 448 N.W.2d at 450.

      The significance of this distinction becomes evident when issues of

waiver arise. In contrast to subject matter jurisdiction, “a court’s lack of

authority is not conclusively fatal to the validity of an order.”      In re

Marriage of Seyler, 559 N.W.2d at 10 n.3.          Consequently, an order

entered without authority is voidable rather than void. In re Estate of
                                     6

Falck, 672 N.W.2d at 790. “Thus if a party waives the court’s [lack of]

authority to hear a particular case, the judgment becomes final and is

not subject to collateral attack.” Id.; see Mandicino, 509 N.W.2d at 483

(“[W]here subject matter jurisdiction exists, an impediment to a court’s

authority can be obviated by consent, waiver or estoppel.”).

      B.    Mandatory Mediation Proceedings Under Section 654B.3

      We now turn to section 654B.3.       Bentien argues section 654B.3

applies to the present case. He alleges the small claims court did not

have subject matter jurisdiction because Klinge failed to satisfy the

requirements set forth in section 654B.3(1). Section 654B.3 provides:

      A person who is a farm resident, or other party, desiring to
      initiate a civil proceeding to resolve a dispute, shall file a
      request for mediation with the farm mediation service. The
      person shall not begin the proceeding until the person
      receives a mediation release . . . .

Iowa Code § 654B.3(1)(a) (emphasis added).

      Before addressing the issue of subject matter jurisdiction, we must

determine whether this provision in fact applies to the present case.

According to the statutory definitions, a “dispute” is a “controversy

between a person who is a farm resident and another person which . . .

relates to . . . [t]he performance of either person under a care and feeding

contract, if both persons are parties to the contract.” Id. § 654B.1(2)(a).

A “farm resident” is a “person holding an interest in farmland, in fee,

under a real estate contract, or under a lease, if the person manages

farming operations on the land.” Id. § 654B.1(5). An “other party” is a

“person having a dispute with a farm resident.” Id. § 654B.1(8). And

finally, a “care and feeding contract” is “an agreement, either oral or

written, between a farm resident and the owner of livestock, under which
                                      7

the farm resident agrees to act as a feeder by promising to care for and

feed the livestock on the farm resident’s premises.” Id. § 654B.1(1).

      In the present case, it is undisputed both parties are farmers and

Bentien’s pigs (the subject of the contract) were kept at Klinge’s farm.

Klinge is a “farm resident” and the contract at issue is a “care and

feeding contract.” Since the parties’ dispute involves a “care and feeding

contract,” we find section 654B.1 is applicable.         Thus, Klinge was

required to file a mediation request and receive a mediation release

before filing this suit in small claims court.

      C.     Consequences       for   Failing    to   Request   Mandatory
             Mediation
      Bentien argues Klinge’s failure to file a mediation request and

receive a mediation release deprived the small claims court of subject

matter jurisdiction. We treat Bentien’s letter to the district court as a

motion to dismiss.    Halverson v. Iowa Dist. Ct., 532 N.W.2d 794, 799

(Iowa 1995) (noting failure to attach a label to a motion does not

determine its legal significance because “we look to the motion’s content

to determine the motion’s real nature”). We must decide whether it was

error not to dismiss both claims.
      In 1999, a federal district court examined section 654B.3. Rutter

v. Carroll’s Foods of the Midwest, Inc., 50 F. Supp. 2d 876, 881–82 (N.D.

Iowa 1999). Because neither appellate court in Iowa had passed on the

question of whether obtaining a mediation release under chapter 654B is

a matter of subject matter jurisdiction or authority, the court in Rutter

predicted how this court would interpret section 654B.3.        Id. at 882.

Instead of using our terminology, the court in Rutter used “jurisdictional

prerequisite” to refer to subject matter jurisdiction and “condition
                                          8

precedent” to refer to the authority of a court to hear a case. Id. The

court concluded obtaining a mediation release under chapter 654B

      is a “condition precedent” to suit, not a jurisdictional
      prerequisite. As such, the defect of failing to obtain such a
      release does not affect the claimant’s standing or the subject
      matter jurisdiction of the court, but is instead curable after
      suit has been filed.

Id. at 882–83 (emphasis added). As a result, the court stayed the case in

order for the plaintiffs to attempt to cure the defect. Id. at 883. We see

the merit in our learned friend’s conclusion, although we would have

articulated the issue as a matter of the court’s authority to hear the

particular case rather than a condition precedent to suit.

      However, in 2000 the legislature amended section 654B.3 by

stating that filing a mediation request and obtaining a mediation release

“are jurisdictional prerequisites to a person filing a civil action . . . to

resolve a dispute subject to this chapter.” 2000 Iowa Acts ch. 1129, § 2

(codified at Iowa Code § 654B.3(1)(b)).

      The timing of the amendment, the use of the federal court’s term

“jurisdictional prerequisites,” and the introductory statement to the bill

indicate the legislature intended a different result than that of the Rutter

decision. When interpreting a statute, we are obliged to examine both

the language used and the purpose for which the legislation was enacted.

Fjords North, Inc. v. Hahn, 710 N.W.2d 731, 739 (Iowa 2006) (citing

Albrecht v. Gen. Motors Corp., 648 N.W.2d 87, 89 (Iowa 2002) (“We seek

to interpret statutes consistently with their language and purpose, and

avoid interpretations that are unreasonable.”)).          The explanation

accompanying the introduced version of the amendment sheds light on

the legislature’s intention. It states:
                                         9
            This bill amends the mandatory mediation provisions
      of two Code sections relating to resolution of farm disputes.
      The bill specifies that the mediation requirements in Code
      sections 654A.6 and 654B.3 are jurisdictional prerequisites
      that must be satisfied before a case can be filed under the
      chapters. A 1999 federal district court ruling held that the
      current Code language did not prevent the filing of a suit
      under chapter 654B prior to mediation of the dispute.

H.F. 2521; see City of Cedar Rapids v. James Properties, Inc., 701 N.W.2d
673, 677 (Iowa 2005) (“We give weight to explanations attached to bills as

indications of legislative intent.”). It is obvious from this explanation the

legislature intended to respond to Rutter. See id. (citing Midwest Auto. III,

LLC v. Iowa Dep’t of Transp., 646 N.W.2d 417, 425–26 (Iowa 2002) (“[A]n

amendment to a statute raises a presumption that the legislature

intended a change in the law.”)).

      The polestar of statutory interpretation is to give effect to the
      legislative intent of a statute. We “consider the objects
      sought to be accomplished and the evils and mischiefs
      sought to be remedied, seeking a result that will advance,
      rather than defeat, the statute's purpose.”

State v. Schultz, 604 N.W.2d 60, 62 (Iowa 1999) (citations omitted). We

must conclude the legislature intended obtaining a mediation release

from the farm mediation service to be a prerequisite to subject matter

jurisdiction.   Klinge’s failure to file a mediation request and obtain a

mediation release before filing his claim deprived the small claims court

of subject matter jurisdiction. 2 As a result, both the small claims court
order and the district court’s decision are void. The district court should

have granted Bentien’s motion to dismiss.




      2The     legislature may create jurisdictional prerequisites to subject matter
jurisdiction. In this case, the parties are not deprived of their day in court. The
legislature has merely made a policy decision that farm disputes shall be mediated
before a suit is filed.
                                     10

      IV.   Conclusion

      Section 654B.3 requires a “farm resident” to file a request for

mediation with the farm mediation service and obtain a mediation

release before filing suit if the matter involves a livestock “care and

feeding contract.”   Because Klinge failed to satisfy these requirements

before filing suit, the small claims court lacked subject matter

jurisdiction to hear his claim and Bentien’s counterclaim. Consequently,

both the decision of the small claims court and the decision of the

district court on review are void.

      REVERSED AND REMANDED FOR DISMISSAL.

      All justices concur except Appel, J., who takes no part.